SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

610
CA 12-01477
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JOANNE N. STUBBS, PLAINTIFF-APPELLANT,

                     V                             MEMORANDUM AND ORDER

JOHN A. CAPELLINI, III, DEFENDANT,
RALPH J. FREETLY AND ABF FREIGHT SYSTEM, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

ANSPACH MEEKS ELLENBERGER LLP, BUFFALO (DAVID M. STILLWELL OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Niagara County
(Ralph A. Boniello, III, J.), entered March 28, 2012. The judgment
dismissed the complaint against defendants Ralph J. Freetly and ABF
Freight System, Inc., upon a jury verdict.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Stubbs v Capellini ([appeal No. 1] ___ AD3d
___ [July 5, 2013]).




Entered:   July 5, 2013                          Frances E. Cafarell
                                                 Clerk of the Court